department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc ita tl-n-5022-00 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel sb_se st louis missouri cc sb stl from associate chief_counsel cc ita subject disclosure statement this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views this chief_counsel_advice responds to your memorandum dated date by memorandum dated date you responded to our request for additional documents in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend h w c year year year x y issues whether any portion of the payments received by w in connection with promissory notes given to her in exchange for her marital rights in the stock of c is income to w whether c’s incurring and satisfying an obligation to pay w for her marital interest in the stock of c constitutes a constructive distribution to h if the arrangement constitutes a constructive distribution does the constructive distribution occur at the time the obligation is incurred or at the time c discharges the obligation and must h include the distributions in income is h entitled to an interest_deduction for the interest_paid to w whether c’s assignments to h of any marital interest it acquired and of its payment obligations have any_tax consequences conclusion sec_1 w has no income as a result of receiving the promissory note or payments on the note to the extent those payments constitute payments of the principal_amount of the indebtedness any interest received by w on the principal however must be included in w’s income under sec_61 c’s incurring and satisfying the obligation to pay w for her marital interest in c constitutes a constructive distribution to h c is not entitled to a sec_163 interest_deduction for any portion of the distribution paid to h the constructive distribution occurred at the time c made payments pursuant to the obligations thus h is treated as receiving distributions as the liabilities were paid_by c whether h must include the distribution in income depends on the amount of c’s accumulated adjustment account c’s accumulated_earnings_and_profits and h’s basis in the c stock h is not entitled to a sec_163 deduction for interest amounts paid to w c’s assignment of the marital interest is meaningless in this case and the assignments of the obligations are also of no consequence because h was already primarily liable to pay them pursuant to the divorce decree facts h and w were divorced in year the judgment of dissolution entered in their divorce provided for a division of personal and real_property of h and w at the time of the divorce h held of the shares in c an s_corporation c previously was a subchapter_c_corporation and has retained earnings_and_profits derived from when it was a c_corporation the divorce judgment ordered h to pay dollar_figurex to w over a term of ten years according to the judgment h and c were required to execute a promissory note for the amount h became obligated to pay w the interest- bearing note was to be paid_by c the judgment further provided that the payments to w were for w’s marital interest in the c stock to secure the note h was required to execute a deed_of_trust on real_estate used by c for its business h was also ordered to pay dollar_figurey to w no later than ten years after the divorce the judgment provided further that c would make the dollar_figurey payment this payment also was described as in exchange for w’s marital interest in the c stock this obligation was to be secured_by a deed_of_trust on the business property in year c made a payment to w c treated part of the payment as principal and the remainder as interest on its form_1120s for year c deducted the amount it treated as interest c issued a form k-1 reflecting a distribution to h for year the distribution was not related to the payments c made to w thus the payments to w were not reflected on the k-1 issued to h on his individual_income_tax_return for year h did not report any income arising out of the payment made by c to w w included in her income for year only the interest portion of the payments made by c to w during year c assigned to h any interest in the c stock that c may have acquired from w further c assigned to h the obligation to pay w this was done at the request of a bank from whom c was seeking a loan under state law w’s marital interest in the stock does not rise to the level of a property interest law and analysis issue tax consequences to w no gain_or_loss is recognized on a transfer of property from an individual to a former spouse if the transfer is incident to a divorce sec_1041 any such qualifying transfer is treated as a gift and the transferee spouse acquires the transferor’s basis in the property sec_1041 a transfer of property is incident to the divorce if such transfer occurs within one year after the date the marriage terminates or is related to the cessation of the marriage sec_1041 in enacting sec_1041 congress chose to treat a husband and wife and divorcing couples as one economic unit and to defer the recognition of any gain_or_loss on interspousal transfers of property until such property is conveyed to a stranger to the relationship see 102_tc_77 thus where a taxpayer receives a promissory note in a sale_or_exchange incident_to_divorce receipt of the note and payments of the principal_amount of the indebtedness on the note are governed by sec_1041 the interest on the indebtedness however is not governed by sec_1041 the provision is not limited to transfers incident to a divorce but applies also to transfers between spouses who are not contemplating divorce sec_1041 sec_61 defines gross_income to mean income from whatever source derived including interest sec_61 sec_1_61-7 provides as a general_rule interest received by or credited to the taxpayer constitutes gross_income and is fully taxable the regulation further lists examples of such taxable interest including interest on savings or other bank_deposits and interest on a promissory note or mortgage as a general matter interest is treated differently than the underlying obligation to which it relates in the typical debtor-creditor situation principal repayments do not constitute income to the lender but interest payments do different treatment also occurs in other contexts for example in rozpad v commissioner tcmemo_1997_528 aff’d 154_f3d_1 1st cir the courts concluded that the portion of a lump sum settlement properly allocable to interest on exempt personal injury damages was includible in the taxpayer's income this treatment of interest has also been extended to divorce situations in gibbs v commissioner t c memo it was held that stated_interest paid to a taxpayer from her former spouse in connection with an indebtedness arising from a division of marital property was not governed by sec_1041 and was includible in the taxpayer’s income in the present case w received a promissory note in exchange for her marital rights in the stock of c that exchange was incident to the divorce of h and w and as such no gain_or_loss is recognized by w as a result of receiving the note or payments on the note to the extent those payments constitute payments of the principal_amount of the indebtedness any interest received by w on the note however is not governed by sec_1041 nor any other non-recognition provision and therefore must be included in w’s income under sec_61 issue constructive distribution pursuant to sec_301 sec_301 and sec_316 an actual corporate distribution to a shareholder constitutes a dividend that must be included in the recipient’s gross_income by virtue of sec_61 a corporation however may make a constructive distribution to a shareholder without formally declaring a dividend distributions have been deemed received when the shareholder has received an economic benefit as a result of a payment made to him or for his benefit by a corporation see bittker and eustice federal income_taxation of corporations and shareholders 6th ed the hallmark of a constructive distribution is value passing from or a sufficiently specific_economic_benefit conferred by the corporation to the shareholder for which the shareholder does not give equivalent value in exchange an assumption reduction or cancellation of a liability of a taxpayer by a corporation may give rise to the requisite economic benefit for instance because of the freeing of the debtor’s assets from liability for the debt see 363_f2d_724 8th cir cert_denied 387_us_905 a constructive distribution can also result where a corporation discharges a joint obligation of the corporation and its shareholder if the corporation gratuitously incurred the liability for the benefit of the shareholder see eg 74_tc_1513 in yelencsics a corporation made payments on notes which it had executed as a co-maker for the purchase of stock by its shareholders after determining that the corporation’s obligation was incurred without consideration and served no valid corporate business_purpose the court concluded that the corporate payments were constructive dividends to its shareholders in this case the divorce decree entered by the court required both h and c to execute a promissory note and for c to make monthly payments to w for her marital interest in the common_stock of c when c made a payment to w it was paying a joint liability of both c and h therefore if c gratuitously assumed h’s personal liability to w without any valid corporate business_purpose h would be treated as receiving a constructive distribution even though c was also legally obligated to satisfy the promissory notes it appears that there was no valid corporate business_purpose for c to assume as co-maker on the promissory notes the personal obligations of h the promissory notes were created as part of a personal settlement agreement between h and w to divide their marital property in order for h to retain all of his c stock h was required to give w a note for her share of the marital property the divorce court in approving the settlement agreement ordered h to make the payments and for h and c to execute a promissory note to be paid_by c the only purpose for c to assume h’s personal obligation was to secure w’s judgment against h with c’s property c might argue that the payment to w should be treated as a redemption of a portion of w’s stock in c the facts of the case indicate otherwise all of the stock of c was owned by h there was no stock issued in w’s name that could have been redeemed from w the fact that as between h and w w may have had a marital interest in h’s marital property did not make any of the stock w’s under relevant state law because there was no valid corporate business_purpose for c’s assumption and payment of h’s personal liability h received a constructive distribution issue timing of the constructive distribution tax consequences to h the next issue concerns whether h received the constructive distribution at the time of c’s assumption of the obligation or at the time c made payments thereunder and the tax consequences to h of the payments to w in cases where a because the amounts paid_by c to w are considered constructive distributions to h it follows that the amounts are not deductible by c as payments of interest corporation has assumed a personal obligation of a shareholder in one year and satisfied that obligation in a later year service position is that the shareholder realizes a taxable dividend only in the year in which the obligation was paid see revrul_77_360 1977_2_cb_86 the service will follow 469_f2d_225 8th cir rev’g 55_tc_441 nonacq 1977_2_cb_2 regarding when a distribution resulting from an assumption of a liability is taxable to a shareholder thus h received constructive distributions as the liabilities were paid_by c the extent to which the distributions are includible in h’s income depends on the amount of c’s accumulated adjustment account aaa c’s accumulated_earnings_and_profits aep and h’s basis in the c stock under sec_1368 the distribution from c is treated as a non-taxable distribution to h to the extent of the aaa and h’s basis in the c stock if the distribution exceeds h’s stock basis the remainder to the extent of the aaa is treated as gain from the sale_or_exchange of property if the distribution exceeds the aaa the excess_amount is treated as a dividend and taxed as ordinary_income to h up to the amount of c’s aep if the distribution exceeds both the aaa and the aep the distribution is a non-taxable return_of_capital to the extent of h’s basis in the c stock any amount in excess of h’s basis is treated as gain from the sale_or_exchange of property because the payments from c to h are treated as constructive distributions to h it follows that for tax purposes the payments to w should be treated as having been made by h the tax treatment of those payments from h to w must therefore be examined first it is clear the payments do not constitute alimony under sec_71 because the payments will not discontinue at the death of the payee spouse sec_71 second no portion of the payment is deductible_interest under sec_163 sec_163 allows a deduction for amounts paid as interest under sec_163 however individual taxpayers may not deduct interest considered to be personal_interest personal_interest is interest other than trade_or_business interest investment_interest passive interest qualified_residence_interest sec_6601 interest or interest on educational loans sec_1_163-8t provides rules for allocating interest_expense under those rules debt is allocated to expenditures in accordance with the manner in which the taxpayer uses the debt proceeds thus for example if borrowed funds are used to purchase property_held_for_investment as defined in sec_163 the interest incurred to finance the purchase is considered investment_interest in the present case it is our position that any interest h paid to w is personal_interest which is not deductible under sec_163 h may argue that the debt was incurred to purchase w’s interest in the c stock and therefore the interest_expense is properly allocable to one of the non-personal interest items mentioned above that contention however is not correct h at the time of the divorce already owned of the c stock thus h did not incur debt to purchase c common_stock rather h incurred a personal_expenditure as defined in sec_1_163-8t relating to his former spouse’s marital interest accordingly any interest_paid by h is non-deductible personal_interest issue assignment by c to h the last question relates to any_tax consequences of the assignments by c to h of w’s marital interest and of c’s liabilities to w the assignment of the marital interest is meaningless because the marital interest does not constitute property w’s claim to marital property was extinguished by the issuance of the notes to w the assignment of the liability to h was also meaningless h was already primarily liable for such obligation at the time of the purported assignment finally as to the tax consequences to c as a result of c’s assignment of the divorce obligations to h it is important to note that no part of the obligation was actually discharged by the creditor w either h or c continues to be liable for the entire amount set forth in the divorce agreement further if w was not a part of the assignment agreement w continues to be able to seek payment of the divorce obligations from c therefore c does not have discharge_of_indebtedness income under sec_61 please call if you have any further questions heather c maloy by stephen toomey assistant to branch chief branch income_tax and accounting however if h and not c made the payments to w h would not be in receipt of a constructive distribution with respect to the amount_paid by h
